ON MOTION FOR REHEARING.
HAWKINS, Judge.
— We have read with interest the State’s argument in support of its motion for rehearing, and also the reply thereto of appellant’s counsel. The State’s contention being that we had overlooked some of the evidence in reaching the conclusion announced in our original opinion it became necessary to re-examine the entire statement of facts. This we have done. We quite agree with the State that to make one guilty as a receiver of stolen property it is not necessary to show that a purchase by him of the stolen property has been consummated, but under the peculiar facts here made, by'the State’s own witness it is necessary to take that matter into consideration. The entire facts do not lead us to believe that the State has shown that sufficient of the stolen property had come under the control of appellant to make his offense- a felony.
Upon another trial the facts then produced might make it proper to submit such issue to the jury, but even then-in all probability it would be necessary to submit the question of whether appellant would be guilty of a felony or a misdemeanor.
The motion for rehearing is overruled.

Overruled.